Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-25-2008

Rossell v. County Bank
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2299




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Rossell v. County Bank" (2008). 2008 Decisions. Paper 1394.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1394


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                           ___________________________


                                      No.06-2299

                           ___________________________


                                KATHY S. ROSSELL,

                                           v.

                                 COUNTY BANK,
                     a Banking Institution of the State of Delaware



                    On Appeal from the United States District Court
                            For the District of Delaware
                            Honorable Sue L. Robinson
                           Civil Action No. 05-cv-00195

                      Submitted Under Third Circuit LAR 34.1 (a)
                                  February 4, 2008

                    BEFORE McKEE, AMBRO, Circuit Judges and
                         IRENAS, Senior District Judge*

                                (Filed: March 25, 2008)

                          _____________________________

                                       OPINION


*
 Honorable Joseph E. Irenas, Senior United Sates District Judge for the District of New
Jersey, sitting by designation.
                            ______________________________


McKee, Circuit Judge

         Kathy Rossell appeals the district court’s dismissal of her Title VII claim against

County Bank. For the reasons that follow, we will affirm.     1



         Inasmuch as we write primarily for the parties who are familiar with this case, we

need not set forth the factual or historical background except insofar as may be helpful to

our brief discussion.

         Title VII of the Civil Rights Act of 1964, 42 U.S.C.S. §2000e et seq., provides a

remedy for employees who are discharged by their employer for engaging in activity that

is protected under the statute. To prevail on a claim of retaliatory discharge under Title

VII, Rossell must demonstrate (1) that she engaged in protected activity, (2) that her

employer discharged her, and (3) that the discharge was in retaliation for the protected

activity she engaged in. Kachmar v. Sungard Data Sys., Inc., 109 F.3d 173, 177 (3d Cir.

1999).

         However, a retaliatory discharge claim must be based on retaliation for an

employee’s opposition to a Title VII violation. See Lowrey v. Texas A&M Univ. Sys.,

117 F.3d 242, 249 (5th Cir. 1997). Therefore, the actions underlying the employee’s

conduct must be activity that Title VII was intended to protect. See generally, Slagle v.

1
 We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the District Court’s decision
to dismiss the complaint is plenary. Beers-Capital v. Whetzel, 256 F.3d 120, 130 n.6 (3d Cir.
2001)

                                               2
County of Clarion, 435 F.3d 262 (3d Cir. 2006). Rossell’s claim is based upon alleged

discrimination against the bank’s customers, not its employees. She claims that she was

fired because she opposed the bank’s treatment of certain Black customers. Whether or

not there is a grain of truth in her allegation, it is clear that Congress never intended Title

VII to be stretched to cover it. See Nelson v. Upsala College, 51 F.3d 383, 388 (3d Cir.

1995).

         The district court recognized that and correctly granted the Bank’s motion to

dismiss. We will affirm that order.




                                               3